Opinion filed December 30, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00230-CV
                                   ___________

               HALF ACRE HOLDINGS, LLC, Appellant
                                         V.
             ATMOS ENERGY CORPORATION, Appellee


                    On Appeal from the 42nd District Court
                             Callahan County, Texas
                           Trial Court Cause No. 22152


                     MEMORANDUM OPINION
      Appellant, Half Acre Holdings, LLC, has filed in this court an unopposed
motion for voluntary dismissal of this appeal. In the motion, Appellant requests that
this appeal be dismissed and states that Appellee is not opposed to the motion. See
TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.
        Appellant’s motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


December 30, 2021
Panel consists of: Trotter, J.,
Williams, J., and Wright, S.C.J. 1

Bailey, C.J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2